UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


JAVON JARAY GREEN,                                  §
                                                    §
                Movant,                             §
                                                    §
versus                                              §    CIVIL ACTION NO. 1:18-CV-380
                                                    §
UNITED STATES OF AMERICA,                           §
                                                    §
                Respondent.                         §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Movant Javon Jaray Green, a federal prisoner, proceeding pro se, filed this motion to

vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends denying the motion to vacate, set aside or

correct sentence.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

         The movant is not entitled to the issuance of a certificate of appealability. An appeal from

a judgment denying federal habeas corpus relief may not proceed unless a judge issues a certificate

of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting a

certificate of appealability, like that for granting a certificate of probable cause to appeal under prior
law, requires the movant to make a substantial showing of the denial of a federal constitutional right.

See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th

Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the motion was denied on procedural grounds, the movant must show that jurists of reason

would find it debatable: (1) whether the motion raises a valid claim of the denial of a constitutional

right, and (2) whether the district court was correct in its procedural ruling. Slack, 529 U.S. at 484;

Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of appealability is

resolved in favor of the movant, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

       The movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling is incorrect. In addition, the questions presented

are not worthy of encouragement to proceed further. The movant has failed to make a sufficient

showing to merit the issuance of a certification of appealability.

                                               ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (#16) is ADOPTED. A certificate of appealability will not




                                                   2
be issued. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.


           SIGNED at Beaumont, Texas, this 2nd day of June, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                3
